United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1584
Issued: May 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2016 appellant filed a timely appeal from a June 16, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that a bilateral arm
condition causally related to factors of her federal employment.
FACTUAL HISTORY
On April 8, 2016 appellant, a 59-year-old postal clerk, filed an occupational disease claim
(Form CA-2), alleging that she sustained a bilateral arm condition causally related to factors of
her federal employment.
1

5 U.S.C. § 8101 et seq.

On April 26, 2016 OWCP advised appellant that it required factual and medical evidence
to determine whether she was eligible for compensation benefits. It requested that she submit a
comprehensive report from a treating physician describing her symptoms and the medical
reasons for her condition, with an opinion as to whether her claimed condition was causally
related to her federal employment. OWCP afforded appellant 30 days to submit this evidence.
In a January 21, 2016 letter to the employing establishment, received by OWCP on
April 25, 2016, appellant advised that she had been employed with the employing establishment
since July 18, 1998. She noted that she worked as an automation clerk until 2012, at which time
her duties included loading, sweeping, lifting, and pulling, which she performed for eight hours
per day, six days per week. Appellant also worked as a mail machine sorter for 10 years for 10
to 12 hours per day, six days a week. She asserted that she began noticing pain in her left arm in
August 2011; the pain began to worsen and she ultimately noticed swelling in her arms, more on
the right arm than the left.
Appellant related that her pain was due to her work duties as of June 2012 because at that
time she noticed that her pain and swelling diminished on her days off. She decided to bid on a
new job which did not involve a lot of heavy lifting and won a bid as a manual primary in
November 2012. Appellant related that her pain was controlled with over-the-counter pain
medication, although her new job required her to go to areas where she had to load and lift heavy
buckets and other heavy items, which increased her pain and swelling. She reported that, in the
last year and a half, the pain in her arms had increased, with swelling and redness. Appellant
asserted that she did not have these problems prior to working for the employing establishment.
In a report dated November 4, 2015, received by OWCP on May 15, 2016, Dr. Kamna
Kapil, Board-certified in family practice, advised that she was treating appellant for pain,
swelling, numbness, tingling, cramps, and discomfort in her left arm. Appellant related that she
was required to lift heavy buckets at work for two weeks, which caused swelling in her left
elbow and left wrist. Dr. Kapil diagnosed tendinitis and soft tissue swelling in her left wrist due
to heavy lifting at work. She placed appellant off work until November 8, 2015, at which time
she could return to her regular duties with restrictions on lifting exceeding seven pounds.
Appellant also submitted a report from a physician assistant dated December 13, 2011, received
by OWCP on May 15, 2016.
Appellant submitted a duty status report (Form CA-17) from Dr. Kapil dated April 7,
2016, received by OWCP on May 15, 2016, indicating that she was experiencing left shoulder,
elbow and arm pain caused by repetitive activity. She checked a box marked “yes” indicating that
the history of injury was consistent with appellant’s account of events.
In a May 12, 2016 letter to the employing establishment, received by OWCP on April 25,
2016, appellant advised that she underwent a magnetic resonance imaging (MRI) scan which
showed that she had a tear in her left arm. She asserted that the Form CA-17 she submitted
indicated that she was restricted from lifting more than 10 pounds, along with other restrictions
which were not accepted by her supervisor. Appellant related that she had pain, redness,
swelling, numbness, and experienced difficulty lifting above her shoulders. She expressed
concern that the tear in her arm would worsen because the employing establishment required her
to engage in activities like lifting which exceeded her physician’s restrictions; she asserted that

2

she did not have any swelling, redness, numbness or excruciating pain prior to working for the
employing establishment.
By decision dated June 16, 2016, OWCP denied the claim, finding that appellant failed to
meet her burden of proof to establish that she sustained a bilateral arm condition causally related
to employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Appellant has the burden of proof to establish by the weight of the substantial, reliable
and probative evidence, a causal relationship between her claimed bilateral arm neck condition
and her federal employment. This burden includes providing medical evidence from a physician

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

3

who concludes that the disabling condition is causally related to employment factors and
supports that conclusion with sound medical reasoning.6
ANALYSIS
The Board finds that appellant has failed to submit medical opinion containing a
rationalized, probative report which relates her claimed bilateral arm condition to factors of her
employment. As such, for this reason, she has not discharged her burden of proof to establish
her claim that this condition was sustained in the performance of duty.
Dr. Kapil’s November 4, 2015 report noted appellant’s complaints of left arm pain and
presented a diagnosis of left wrist tendinitis, which she generally attributed to employment
factors such as heavy lifting. She reported that appellant was required to lift heavy buckets at
work for two weeks, which caused swelling, numbness, tingling, cramps and discomfort in her
left arm, left elbow and left wrist. Dr. Kapil placed appellant off work until November 8, 2015,
at which time she could return to her regular duties with restrictions on lifting exceeding seven
pounds.
Dr. Kapil’s November 4, 2015 report did not provide a probative, rationalized medical
opinion of how the claimed bilateral arm condition was causally related to factors of her federal
employment. Her opinion on causal relationship is of limited probative value as it does not
contain any medical rationale on how or why appellant’s claimed bilateral arm condition was
currently affected by or related to factors of employment.7 Dr. Kapil did not sufficiently describe
appellant’s job duties or explain the medical process through which such duties would have been
the physiology competent to cause the claimed condition. Dr. Kapil’s report thus was
insufficient to establish that appellant’s claimed bilateral arm condition was causally related to
her employment.8
While appellant submitted the December 13, 2015 report from a nurse practitioner, this
report does not constitute medical evidence under section 8101(2). Because healthcare providers
such as nurses, acupuncturists, physicians assistants and physical therapists are not considered
“physicians” under FECA, their reports and opinions do not constitute competent medical
evidence to establish a medical condition, disability, or causal relationship.9
OWCP advised appellant of the evidence required to establish her claim. However,
appellant failed to submit such evidence. Consequently, she has not met her burden of proof in
establishing that her claimed bilateral arm condition was causally related to her employment.
6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

William C. Thomas, 45 ECAB 591 (1994).

8

Furthermore, Dr. Kapil’s April 7, 2016 form report which supported causal relationship with a check mark is
insufficient to establish the claim, as the Board has held that without further explanation or rationale, a checked box
is not sufficient to establish causation. Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB
247 (1979).
9

5 U.S.C. § 8101(2); see also L.D., 59 ECAB 648 (2008); G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45
ECAB 518 (1994); Barbara J. Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a claimed bilateral arm condition causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2016 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 8, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

